Citation Nr: 0003207	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-20 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether termination of nonservice-connected pension benefits 
effective February 1, 1994, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1943 to 
January 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  The appellant was awarded nonservice-connected benefits 
effective from April 1982.

2.  A signed Improved Pension Eligibility Verification Report 
dated August 1993 reflects that the appellant had and 
expected no income between August 1992 and July 1994, 
including Social Security income.

3.  In April 1994, information was received by the VA showing 
that the appellant was entitled to monthly Social Security 
income of $895.00 (annual income of $10,740) effective May 
1993, exceeds the statutory income limit for pension 
recipients.

4.  Letter dated April 5, 1994, notified the appellant that 
VARO proposed to terminate his pension benefits effective 
December 1, 1993, because the appellant's income exceeded the 
statutory income limit for pension recipients.  The appellant 
was given 60 days to submit additional evidence showing that 
this termination was improper and no response was received.

5.  Letter dated June 27, 1994 notified the appellant, that 
VARO terminated his pension benefits effective December 1, 
1993.

6.  A signed Improved Pension Eligibility Verification Report 
dated July 1994 reflects that the appellant had or expected 
Social Security income of $895.40 a month.

7.  VARO was informed in January 1995 by the Social Security 
Administration that the appellant received his first Social 
Security check in February 1994 for $895 along with a 
retroactive payment of $6,927 for the period of May 1993 
though January 1994.

8.  Letter dated February 1995 notified the appellant that 
pension was terminated effective February 1, 1994, because 
Social Security income as of that date exceeded he statutory 
income limit.


CONCLUSION OF LAW

Termination of nonservice-connected pension benefits 
effective February 1, 1994, was proper.  38 U.S.C.A. § 5107, 
5312 (West 1991 & Supp. 1999); 38 C.F.R. § 3.23 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was awarded nonservice-connected benefits 
effective from April 1982.

A signed Improved Pension Eligibility Verification Report 
dated August 1993 reflects that the appellant had and 
expected no income between August 1992 and July 1994, 
including Social Security income.

In April 1994, information was received by the VA showing 
that the appellant was entitled to monthly Social Security 
income of $895.00 (annual income of $10, 740.00), effective 
May 1993, that exceeded the statutory income limit for 
pension recipients.  The appellant was notified by letter 
dated April 5, 1994, that VARO proposed to terminate his 
pension benefits effective December 1, 1993, because the 
appellant's annual income exceeded the statutory income limit 
for pension recipients.  The appellant was given 60 days to 
submit additional evidence showing that this termination was 
improper (i.e., he was not in receipt of Social Security 
income).  No such evidence was submitted.

Letter dated June 27, 1994 notified the appellant, that VARO 
terminated his pension benefits effective December 1, 1993.  
Subsequently, a signed Improved Pension Eligibility 
Verification Report dated July 1994 was received.  This 
report reflects that the appellant had or expected Social 
Security income of $895.40 a month.

VARO was informed in January 1995 by the Social Security 
Administration that the appellant received his first Social 
Security check in February 1994 for $895 along with a 
retroactive payment of $6,927 for the period of May 1993 
though January 1994.

A letter dated February 1995 notified the appellant that 
pension was terminated effective February 1, 1994, because 
Social Security income as of that date exceeded he statutory 
income limit.

ANALYSIS

A veteran who is receiving a pension is required to report to 
the VA any material change or expected change in his income 
or other circumstance that affects the payment of benefits.  
38 C.F.R. § 3.660 (1999).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA improved pension benefits, unless specifically excluded by 
law. 38 U.S.C.A. § 1521(b) (West 1991); 38 C.F.R. § 3.271(a) 
(1999).  Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3) (1999).

The appellant appears to dispute the necessity for 
termination of pension benefits, arguing that he would be in 
essence destitute without that monetary benefit.  He does not 
dispute VARO's finding that he was entitled to receive Social 
Security income from May 1993, or that he received $895 in 
February 1994 along with a retroactive lump sum payment of 
$6,927 from Social Security.

Initially, the Board notes that entitlement to nonservice-
connected pension benefits under 38 U.S.C.A. § 1521 is 
predicated on (1) a veteran serving during a period of war, 
(2) permanent and total disability, and (3) income that meet 
the net worth limitation set forth by law.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  The maximum 
annual rate is periodically increased from year to year.  
38 C.F.R. § 3.23(a).  The maximum annual rate of improved 
pension for a veteran was $7,818 effective in December 1993.  
Payments of any kind from any source must be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(a) 
(1999).

A review of the record shows that the appellant was paid 
improved pension benefits from April 1982 through January 
1994 on the basis that he had basically no other sources of 
income.  However, the record shows and the appellant does not 
dispute that he was entitled to Social Security income 
beginning in May 1993 at a rate of $895 a month.  He received 
his first Social Security payment  for $895 in February 1994 
along with a retroactive payment of $6,927 for the period of 
May 1993 through January 1994.  The retroactive payment is 
deemed other income for VA income counting purposes.  This 
income is in excess of the statutory income limitation of 
$7,818.  Thus, VARO properly terminated the appellant's 
pension effective February 1, 1994.

The Board notes that the appellant's annual Social Security 
income $10,957 exceeds the statutory limit for payment of 
pension.  As such, restoration of pension payments is not 
warranted.

The provision of 38 C.F.R. § 3.102 is not for application in 
this case as there is not an approximate balance of the 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim, for the reasons discussed above.


ORDER

Having found that termination of nonservice-connected pension 
benefits effective February 1, 1994, was proper, the benefit 
sought on appeal is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

